Title: To Thomas Jefferson from Robert Ware Peacock, 27 August 1804
From: Peacock, Robert Ware
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Washn. 27 Augt 1804
               
               I hope I shall be pardoned the Liberty I take in announcing to you the death of Richard Jordan Esquire, Surveyor, at Llewellinsburg, Saint Mary’s County, Md—by which event the Office has become vacant—and beg leave further to state that Reuben Craig Esquire, also of that neighbourhood, is an applicant for the Office—
               If a faithful adherence to the American Cause, a firm integrity, and attachment to republican principles, and a zealous and steady supporter of the present administration (and he was among the first in the County to avow those principles, and to the hazard of the Loss of private friendship, adhered thereto) added to his local situation can entitle One to preference, I beleive these circumstances are united in the Character proposed.
               In his Letter to me on the Subject he referred me to J. T. Mason Esqr. who had left the County—Should Certificates of his Character be deemed requisite, they shall be procured and forwarded by Yr. ob. Ser
               
                  
                     Rob: W: Peacock
                  
               
            